Citation Nr: 1616668	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION


The Veteran served on active duty in the U.S. Navy from September 1986 to May 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction currently resides at the RO in Columbia, South Carolina.

In March 2016, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  Also, in May 2010 and February 2014, the Veteran was provided a hearing before RO personnel.  Transcripts of these proceedings have been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran was previously represented in this appeal by Benjamin D. Walters, Esq.  However, the Veteran subsequently submitted a VA Form 21-22 dated September 2015 appointing Disabled American Veterans (DAV) as her representative for all of her claims for VA benefits.  The Veteran has not since changed her representative.  Thus, the Veteran is no longer represented by Benjamin D. Walters, Esq. in this case, and she is currently represented by DAV as indicated above. 
The record reveals that the Veteran's claim for entitlement to an increased rating for migraine headaches was readjudicated by a July 2010 rating decision wherein the Atlanta RO increased the disability evaluation for the service-connected migraine headaches from 10 percent disabling to 30 percent disabling with an effective date of May 7, 2007, the date of the Veteran's claim for an increased rating.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board observes that in a rating decision dated January 2013, the RO in pertinent part awarded the Veteran service connection for cervical degenerative joint disease with IVDS involving C-6 and C-7 and assigned a 20 percent disability rating effective January 26, 2011; denied service connection for right and left shoulder disabilities; and continued 10 and 20 percent disability ratings for right and left carpal tunnel syndrome, respectively.  The electronic Veterans Appeals Control and Locator System (VACOLS) as well as a review of the Veteran's Veterans Benefits Management System (VBMS) claims folder indicates that the Veteran filed a notice of disagreement (NOD) with the assigned 20 percent disability rating for the cervical spine disability as well as the denial of her right and left shoulder disability claims and the right and left carpal tunnel syndrome claims.  Accordingly, as the receipt of the NOD statements with respect to these claims have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO with regard to the cervical spine disability, right and left shoulder disabilities, and right and left carpal tunnel syndrome claims, Manlincon is not applicable in this case. 

The Board further notes that in a June 2012 rating decision, the RO proposed to decrease the Veteran's service-connected sinusitis from 30 percent to zero percent.  The Veteran prematurely indicated disagreement with the proposed rating decrease.  Thereafter, in a September 2014 rating decision, the RO decreased the Veteran's sinusitis from 30 percent to 10 percent effective December 1, 2014.  Notably, following the September 2014 rating decision, the Veteran did not express disagreement with the implemented decreased rating.  Therefore, the Board finds that the issue of entitlement to restoration of a 30 percent disability rating for sinusitis is not in appeal status.  

Finally, the Board observes that in an August 2013 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  The record further reveals that in September 2013, the Veteran submitted another claim for entitlement to TDIU based in part on her service-connected migraine headaches and in a statement dated November 2013, she appeared to express disagreement with the August 2013 rating decision.  Although the Veteran's TDIU claim has not since been readjudicated, the Board finds that the issue of TDIU has been raised in the context of her increased rating claim currently on appeal and is part and parcel of her increased rating claim; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a seizure disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the manifestations of the Veteran's migraine headaches have approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's service-connected disabilities are migraine headaches, rated as 50 percent disabling; lumbar strain, rated as 20 percent disabling; cervical degenerative joint disease, rated as 20 percent disabling; right carpal tunnel syndrome, rated as 10 percent disabling; left carpal tunnel syndrome, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; scar of the left wrist, rated as 10 percent disabling; allergic rhinitis, rated as noncompensable; and right ear hearing loss disability, rated as noncompensable.

3.  The Veteran's service-connected migraine headaches and right and left carpal tunnel syndrome render her unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in excess of 30 percent for migraine headaches as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in August 2007 pertaining to her migraine headaches claim and in a letter dated September 2009 pertaining to her TDIU claim, VA satisfied this duty.  Both letters were dated prior to the initial adjudication of her claims respectively.

VA also has a duty to assist a claimant in the development of her claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and postservice VA and private treatment records.

As will be discussed below, during a VA evaluation for the Veteran's migraines dated June 2008, she reported that she recently applied for and was denied Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, her SSA records are not currently in the claims file.  The Board notes that any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, are to be obtained and associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  In this case, however, the Board finds that it may proceed with adjudication of the Veteran's claim of entitlement to an increased disability rating for migraine headaches as well as her claim of entitlement to TDIU.  Specifically, as will be discussed below, the Board finds that the Veteran is entitled to the maximum available disability rating (50 percent) for her migraine headaches for the entire period under consideration and is also entitled to TDIU.  Therefore, although the Veteran's medical records in conjunction with her application for SSA are not associated with the claims folder, adjudication of these claims at this time is deemed non-prejudicial to the Veteran.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ in March 2016 as well as RO personnel in May 2010 and February 2014 during which she presented oral argument in support of her increased rating and TDIU claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ and RO personnel fully explained the issues on appeal during the hearing and specifically discussed the Veteran's headaches symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to the severity of the Veteran's headaches as well as the effect of the headaches on her employability.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board or RO hearings.  By contrast, the hearings focused on the rating criteria necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ and RO personnel complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Veteran was afforded VA examinations for her migraine headaches in February 2008, November 2008, March 2011, February 2012, and May 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's migraine headaches under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative.  She testified before the undersigned VLJ in March 2016.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an increased disability rating for migraine headaches as well as entitlement to TDIU.

Higher evaluation for migraine headaches

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  This practice is known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2015).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's migraines are rated at 30 percent during the period under consideration under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  For migraine disabilities, a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  The maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Upon review of the record, the Board finds that that, throughout the period on appeal, the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided testimony at the March 2016 Board hearing as well as the February 2014 and May 2010 RO hearings and submitted numerous lay statements in which she generally indicates that her migraines are much worse than currently rated, which she is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Her claim for an increased rating is based on the assertion generally that her condition causes her to have incapacitating throbbing headaches usually multiple times per month at all times relevant to this claim.  Moreover, she has stated that the migraine headaches have had an economic impact on her in that she stopped working full-time July 2009 due in part to the migraine headaches.  Prior to July 2009, she worked as a waitress, and she stated that she missed up to 40 percent of her work due to the migraine headaches.    

The Board further finds that VA examinations and VA treatment records are generally consistent with the Veteran's statements regarding the severity of her headaches.  Specifically, during a February 2008 VA examination, the Veteran reported that she experienced headaches 3-4 times per week which lasted for 2 days.  The symptoms of the headaches included numbness, pain on the left side, nausea, vomiting, aura of dots of light, ringing in the ears, and weakness in her hands.  During a flare-up, she was not able to work and her hands became weak.  

Additionally, during a November 2008 VA examination, the Veteran reported headaches described as a bright spot, bright flashes before the eyes, painful headaches, debilitating pain, sharp stabbing pain, weakness, fatigue, and sensitivity to light, smells, and noise.  She had to lay in bed, take medication, and could not work or move during the migraine.  There was relief with medication, bedrest and being in a dark room with no smells or sounds.  The headaches were triggered by certain types of light, smell, and stress.  She experienced headaches on the average of 1-2 times a month and the headaches lasted for 5 days.  The symptoms included weakness, pain, nausea, vomiting, and incapacitation for 4-5 days.  She was not able to work, drive, do dishes, get dressed, cook, or eat.  

The Veteran was also provided a VA examination in March 2011.  She continued to report headaches that were triggered by stress, light, smells, odors, smoke, certain foods, and fragrances.  When the headaches occurred, she had to stay in bed and was unable to do anything.  She reported the headaches occurred 3 times per month and lasted 2 to 4 days, and the symptoms were a stabbing pain on one side of the head, aura of lights, flashes, nausea, vomiting, pain, and sensitivity to smells, sound, and light.

The Veteran was afforded VA examinations in February 2012 and May 2013.  She reported migraine headaches that were manifested by constant head pain, pain on both sides of the head, and a sharp, stabbing pain.  Symptoms included nausea, vomiting, sensitivity to light and sound, and changes and vision and sensory change.  The duration of the headaches were more than 2 days, occurred more frequently than once a month, and were prostrating in nature.  

Additionally, VA and private treatment records dated during the course of the appeal consistently document the Veteran's migraine headaches as occurring multiple times per month and lasting multiple days and that they caused nausea, vomiting, photophobia, numbness, and tingling as well as her use of medication for treatment.  

The Board therefore finds the Veteran's testimony with respect to the frequency and severity of migraine headaches to be generally credible.  Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period.  See 38 C.F.R. § 4.7.  Indeed, the Veteran has arguably evidenced frequent completely prostrating migraine attacks that cause economic impact.  Therefore, a rating of 50 percent, but no higher, is warranted for the entire appeal period.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire period on appeal.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  See Hart, 21 Vet. App. 505.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's migraine headaches are primarily manifested by prostrating headaches.  This is the type of symptom contemplated in the current assigned rating for the migraine headaches under Diagnostic Code 8100.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate her for this disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that her migraine headaches combined with her other service-connected disabilities (right and left carpal tunnel syndrome, lumbar strain, cervical degenerative joint disease, tinnitus, sinusitis, scar of the left wrist, allergic rhinitis, and right ear hearing loss) results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that her migraine headaches has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that she continues to function, albeit in a limited capacity, with consideration of this disability.

TDIU 

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

The Veteran's service-connected disabilities are migraine headaches, rated as 50 percent disabling; lumbar strain, rated as 20 percent disabling; cervical degenerative joint disease, rated as 20 percent disabling; right carpal tunnel syndrome, rated as 10 percent disabling; left carpal tunnel syndrome, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; scar of the left wrist, rated as 10 percent disabling; allergic rhinitis, rated as noncompensable; and right ear hearing loss disability, rated as noncompensable.  Her combined disability rating is 80 percent.  Therefore, her service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected migraine headaches and right and left carpal tunnel syndrome render her unable to secure and follow a substantially gainful occupation.  

The Board notes that the Veteran is 50 years old.  She is a high school graduate, has completed 3 years of college, and had corpsman training during her service in the Navy.  See the Veteran's claim for TDIU dated December 2010.  The Veteran last worked as a waitress in July 2009 and has not worked since then primarily due to her migraine headaches, sinusitis, and bilateral carpal tunnel syndrome.  

With regard to the impact of the Veteran's service-connected migraine headaches and bilateral carpal tunnel syndrome in particular on her employability, the Board notes that S.S., M.D., a VA staff physician who has treated the Veteran for multiple years, indicated in a report dated June 2013 that the Veteran desired to complete massage therapy school.  However, due in part to the Veteran's carpal tunnel syndrome and migraine headaches, Dr. S.S. opined that it would be impossible for her to participate in her coursework assignments at her massage therapy school and she recommended that the Veteran withdraw from the program.  Further, Dr. S.S. noted in an October 2014 VA treatment record that she "would not recommend" that the Veteran work while taking pain medication for her migraine headaches.      

The Board finds that the reports from Dr. S.S. are of great probative value as the reports were based on a thorough examination of the Veteran and consideration of her medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, while Dr. S.S. only recommended that the Veteran not continue her massage therapy school due in part to the carpal tunnel syndrome and migraine headaches, the Board finds that it would follow that the Veteran would be precluded from substantial gainful employment due to these disabilities.  Indeed, there is no competent and probative evidence which indicates that the Veteran would be capable of obtaining substantial and gainful employment with consideration of these disabilities and her level of training during the period under consideration.  Further, as discussed above, the Board has determined that the Veteran's migraine headaches have caused severe economic inadaptability.  She was a waitress and lost an estimated 40 percent of her work time due to headaches.  It also seems reasonable to the Board that bilateral carpal tunnel syndrome would interfere significantly with waitressing duties.  While the Veteran attempted retraining, such was found to be inappropriate due to her disabilities. 

In light of the foregoing, the competent and probative evidence demonstrates that the Veteran's service-connected migraine headaches and bilateral carpal tunnel syndrome are productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. 
§ 4.16(a).  The benefit sought on appeal is accordingly granted. 


ORDER

Entitlement to a 50 percent disability rating for service-connected migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, due to the service-connected migraine headaches and right and left carpal tunnel syndrome, subject to the controlling regulations applicable to the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board initially observes that the record reflects in March 2013, the RO awarded the Veteran entitlement to Vocational Rehabilitation and Employment Services.  However, the Veteran's vocational rehabilitation folder is not currently associated with the electronic claims folder.  On remand, her vocational rehabilitation folder should be obtained and associated with the VBMS claims folder.  

Additionally, as discussed above, during a VA evaluation for the Veteran's migraines dated June 2008, she reported that she recently applied for and was denied SSA disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, her SSA records are not currently in the claims file.  Moreover, it is unclear as to whether the Veteran applied for SSA benefits at least in part due to her seizure disorder and sleep apnea disabilities on appeal.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak, supra.

With regard to the Veteran's claim of entitlement to service connection for a seizure disorder, she contends that this disability is related to her service or is alternatively secondary to her service-connected migraine headaches.  With respect to the Veteran's claim of entitlement to service connection for sleep apnea, she contends that this disability is related to her service to include treatment for injuries to her head.  At the March 2016 Board hearing, she testified that during service, she snored while sleeping and had difficulty breathing.  See the March 2016 Board hearing transcript, page 14.  

The medical evidence of record documents diagnoses of seizure disorder and sleep apnea.  See, e.g., a VA treatment record dated October 2007.  Further, the Veteran's service treatment records document treatment for headaches from a head injury in August 1987 as well as headaches on multiple occasions for which the Veteran is currently service-connected.   Moreover, a treatment record that appears to be dated in December 1987 from the Navy Hospital in Bethesda, Maryland documents a sleep study that the Veteran underwent.  At that time, the Veteran reported witnessing seizures and apneas and complained of snoring and falling asleep at inappropriate times as well as dry throat.  Near the end of the sleep study, it was documented that the Veteran began experiencing a seizure with violent convulsions.  She was diagnosed with obstructive sleep apnea and a seizure disorder.  Notably, however, the Veteran's service treatment records during her period of active duty, to include her March 1994 separation examination, are absent treatment specifically for either a seizure disorder or sleep apnea.  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed sleep apnea and her service or her diagnosed seizure disorder and service or service-connected migraine headaches.  As there is evidence indicating such relationship, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current sleep apnea is related to her service and whether her current seizure disorder is related to her service or service-connected migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated above, there is of record a treatment record from the Bethesda Navy Memorial Hospital dated December 1987 documenting the Veteran's treatment for sleep apnea and seizure disorder.  In a statement dated March 2010, the Veteran reported that she received additional treatment at the Bethesda Navy Hospital for her sleep apnea and seizure disorder from October 1987 to December 1993.  The only treatment record associated with the claims folder is the above-referenced December 1987 record.  Therefore, the Board finds that on remand, outstanding records from the Bethesda Navy Hospital should be obtained.

The Board further notes that the Veteran's DD 214 verifying her active service from September 1986 to May 1994 also documents a prior period of active service of 5 months and 2 days.  Although the available service treatment records note an enlistment Reserve duty examination dated August 1985, it is unclear as to the exact period of the Veteran's active service prior to September 1986.  Indeed, the Veteran's service personnel records are not associated with the claims folder.  As such, on Remand, the AOJ should verify the dates of the Veteran's periods of active service as well as any active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and request copies of any pertinent outstanding service treatment records during these periods of service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records and verify all periods of the Veteran's active service, ACDUTRA and/or INACDUTRA and obtain outstanding service treatment records covering such periods of service.  

2. Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether the Veteran responds, request any records from the Naval Medical Center in Bethesda, Maryland, to include any treatment from 1987 to 1993.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records the records are not able to be obtained, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. Obtain the Veteran's Vocation Rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Schedule the Veteran for VA examination(s) by an appropriately qualified examiner to determine the nature and likely etiology of her seizure disorder and sleep apnea. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed seizure disorder had its onset in service, or is otherwise etiologically related to her period of active duty service, to include her credible report of experiencing headaches in service from injuries.  The examiner should also address the December 1987 apparent diagnosis of seizure disorder from the Bethesda Navy Hospital, and any additional treatment records obtained from that source as a result of this remand.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's seizure disorder is caused by her service-connected migraine headaches.

c. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's seizure disorder is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by her service-connected migraine headaches.  If the examiner finds that the seizure disorder is aggravated by the service-connected migraine headaches, then he/she should quantify the degree of aggravation, if possible.

d. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea had its onset in service, or is otherwise etiologically related to her period of active duty service, to include her treatment for head injuries and reports of snoring and difficulty breathing during service.  The examiner should also address the December 1987 apparent diagnosis of seizure disorder from the Bethesda Navy Hospital, and any additional treatment records obtained from that source as a result of this remand.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


